Exhibit 10.3
Form of Restricted Stock Agreement (2010 Performance-based)
OM GROUP, INC.
2007 INCENTIVE COMPENSATION PLAN
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (“Agreement”) is dated as of the
                    day of                     , (being the grant date of this
restricted stock award), between OM Group, Inc., a Delaware corporation
(“Company”), and                     (“Participant”).
     WHEREAS, the Company maintains the 2007 Incentive Compensation Plan (the
“Plan”) for the purpose of (i) motivating key personnel by means of incentive
compensation, (ii) furthering the identity of interests of participants with
those of the stockholders of the Company through ownership and performance of
the common stock of the Company, and (iii) permitting the Company to attract and
retain key personnel and directors whose judgment is important to the successful
conduct of the business of the Company; and
     WHEREAS, pursuant to the terms of the Plan, the Compensation Committee may
grant restricted stock awards to key personnel of the Company and its
subsidiaries and non-employee directors of the Company; and
     WHEREAS, pursuant to the terms of the Plan, the terms, conditions and
restrictions of each restricted stock award are to be set forth in an award
agreement; and
     WHEREAS, the Compensation Committee has determined that it is appropriate
to grant Participant an award under the Plan on the terms, conditions and
restrictions provided in this Agreement.
     NOW, THEREFORE, the Company and the Participant agree as follows:

  1.   Award of Restricted Stock.

     Subject to the terms, conditions and restrictions set forth in this
Agreement, the Company hereby grants to the Participant an award of
                    shares of common stock of the Company (the “Restricted
Stock”) under the Plan.

  2.   Restrictions on Transfer of Restricted Stock.

     The Participant shall not be entitled to sell, exchange, transfer, pledge,
hypothecate, assign or otherwise dispose of the Restricted Stock until such time
that such Restricted Stock has vested in accordance with this Agreement. Any
attempted sale, exchange, transfer, pledge, hypothecation, assignment or other
disposition of such Restricted Stock in violation of this Agreement shall be
void and of no effect and the Company shall have the right to disregard the same
on its books and records.

 



--------------------------------------------------------------------------------



 



  3.   Issuance of Stock Certificate.

     The Company shall cause a certificate evidencing the Restricted Stock to be
issued in the name of the Participant following execution of this Agreement.
Such certificate shall bear the following legend, together with any other legend
deemed necessary or desirable by the Company in order to comply with applicable
laws or to ensure the enforceability of the provisions of the Plan or this
Agreement:
The sale or other transfer of the shares represented by this certificate is
subject to certain restrictions set forth in the Restricted Stock Agreement
between                     (the registered owner) and OM Group, Inc., dated as
of                     . A copy of such restrictions may be obtained from the
Secretary of OM Group, Inc.
Such stock certificate shall be held by the Company (or its designated agent) on
behalf of the Participant until such time as the Restricted Stock has vested or
is forfeited in accordance with this Agreement.

  4.   Rights Relating to Restricted Stock.

     The Restricted Stock shall constitute issued and outstanding shares of
common stock of the Company, and the Participant shall be entitled to exercise
voting rights pertaining to the Restricted Stock. In the event dividends are
paid by the Company with respect to its common stock prior to such time as the
Restricted Stock has vested in accordance with this Agreement, such dividends
shall be distributed to and held by the Company (or its designated agent) in the
same manner as the Restricted Stock and be distributed to the Participant upon
vesting of the Restricted Stock or forfeited in accordance with this Agreement.
In the event that shares of common stock of the Company or other securities are
distributed to owners of outstanding common stock by reason of a stock dividend,
stock split, recapitalization or otherwise, such shares or securities received
by the Participant shall be encompassed within the term “Restricted Stock” for
purposes of this Agreement and the Participant shall deliver to the Company all
such shares or securities received, to be held by the Company on behalf of the
Participant subject to the same restrictions as the Restricted Stock.

  5.   Vesting.

  5.1 Satisfaction of Performance Targets.

                               (a) The Restricted Stock granted to the
Participant pursuant to this Agreement shall vest, such that the restrictions
set forth in this Agreement shall no longer be applicable and the Restricted
Stock shall no longer be subject to forfeiture as provided in this Agreement,
upon the attainment of specific performance targets (“Performance Targets”)
based upon the performance criteria and for the period (“Performance Period”)
set forth on the attached Exhibit A. The performance criteria set forth on
Exhibit A shall relate to the financial performance of the Company or a segment
or identified business of the Company as selected by the

- 2 -



--------------------------------------------------------------------------------



 



Compensation Committee in accordance with Section 9.5 of the Plan. If the
Performance Targets are not attained by the end of the Performance Period, then
the Restricted Stock granted pursuant to this Agreement shall be forfeited to
the Company without compensation or other consideration. The specific
Performance Targets and Performance Period applicable to this Restricted Stock
grant shall be as previously determined by the Compensation Committee and
communicated to the Participant in writing.
                               (b) In the absence of a prior forfeiture of the
Restricted Stock pursuant to this Agreement, as promptly as practicable after
satisfaction of the Performance Targets and compliance with Section 6 of this
Agreement, the Company shall cause a new certificate or certificates to be
issued in the name of the Participant, or the Participant’s designee, in
exchange for the certificate for the Restricted Stock that is described in
Section 3 of this Agreement. Such new certificate shall not contain the legend
set forth in Section 3 of this Agreement but may contain any other legend the
Company believes is appropriate in order to comply with applicable securities
law requirements.
                    5.2 Accelerated Vesting upon Change in Control. Upon a
Change in Control (as defined in the Plan) of the Company prior to the end of
the Performance Period, vesting of the Restricted Stock subject to this
Agreement shall be accelerated in accordance with the provisions of Section 25.3
of the Plan, assuming the Participant is employed by the Company or any of its
subsidiaries or is a non-employee director of the Company at the time of such
Change in Control.
                    5.3 Pro Rata Eligibility Due to Death or Disability. In the
event the Participant ceases to be employed by the Company or any of its
subsidiaries or ceases to be a non-employee director of the Company, in either
case due to death or disability prior to the end of the Performance Period, a
pro rata number of shares of the Restricted Stock shall remain eligible for
vesting at the end of the Performance Period, such pro rata number to be
measured by the number of days in the period commencing with the date of this
grant and ending on the date of death or disability as compared to the number of
days in the period commencing with the date of this grant and ending on the last
day of the Performance Period, with any fractional share rounded down to the
nearest whole number. The provisions of this Agreement, including those
provisions relating to vesting only upon attainment of the Performance Targets
at the end of the Performance Period, shall continue to apply to such pro rata
number of shares. The balance of Restricted Stock granted pursuant to this
Agreement and not subject to pro rata eligibility pursuant to this Section 5.3
shall be forfeited without compensation or other consideration.
                    5.4 Accelerated Vesting upon Retirement. In the event the
Participant ceases to be employed by the Company or any of its subsidiaries
prior to the end of the Performance Period by reason of such individual’s
retirement in accordance with any retirement plan or policy of the Company or
any of its subsidiaries, all Restricted Stock granted pursuant to this Agreement
shall vest upon such retirement at the “target” performance level for the
Performance Period. New certificate(s) representing such level of vested shares
shall be issued in accordance with Section 5.1(b) of this Agreement, except such
issuance shall occur reasonably promptly after any such retirement.

- 3 -



--------------------------------------------------------------------------------



 



                    5.5 Forfeiture upon Other Cessation of Employment or
Non-employee Directorship. In the event the Participant ceases to be employed by
the Company or any of its subsidiaries or ceases to be a non-employee director
of the Company prior to the end of the Performance Period, in either case for
any reason other than death, disability or retirement, the Participant shall
forfeit to the Company, without compensation or any other consideration, all
Restricted Stock that is granted pursuant to this Agreement. For purposes of
this Agreement, the Participant shall have ceased to be employed by the Company
or any of its subsidiaries or ceased to be a non-employee director of the
Company when the Participant no longer has the right or obligation to perform
services in such capacity, notwithstanding the continuation of any employment
agreement for any other purpose or the continuation of compensation or benefits
under any such employment agreement or otherwise.

  6.   Tax Provision.

     Participant agrees that, no later than the date upon which the Restricted
Stock becomes vested in accordance with this Agreement (or reasonably promptly
after vesting, in the event of death), the Participant (or the Participant’s
representative) will pay to the Company, or make arrangements satisfactory to
the Company regarding payment of, any federal, state or local taxes of any kind
required by law to be paid and/or withheld with respect to such Restricted
Stock.


  7.   Special Incentive Compensation.

     The Participant agrees that the award of the Restricted Stock under the
Agreement is special incentive compensation and that it, any dividends paid
thereon (even if treated as compensation for tax purposes) and any other
property received on account of such Restricted Stock will not be taken into
account as “salary” or “compensation” or “bonus” in determining the amount of
any payment under any pension, retirement or profit-sharing plan of the Company
or any life insurance, disability or other benefit plan of the Company.

  8.   Relationship to the Plan.

     This Agreement is subject to the terms of the Plan and any related
administrative policies or procedures adopted by the Company. If there is any
inconsistency between this Agreement and the Plan or any such administrative
policies or procedures, the Plan and the policies or procedures, in that order,
shall govern.

  9.   No Effect on Employment or Non-employee Director Relationship.

     This Agreement is not intended to have any effect upon Participant’s
employment or non-employee director relationship with the Company. Nothing in
this Agreement shall interfere with or affect the rights of the Company or the
Participant under any employment agreement or confer upon the Participant any
right to continued employment or directorship with the Company.

- 4 -



--------------------------------------------------------------------------------



 



  10.   Transferability; Binding Effect.

     The rights of the Participant under this Agreement shall not be
transferable except, in the event of death, by will or by the laws of descent
and distribution, provided that a transfer, assignment or division of the
Participant’s rights and interests under this Agreement may be made to a spouse
or former spouse in accordance with a domestic relations order or comparable
order applicable to the Participant, in which event such transferred, assigned
or divided rights and interests shall remain subject to the provisions of this
Agreement. Subject to the provisions of the Plan, this Agreement shall inure to
the benefit of and be binding upon the Participant and the Company and their
respective heirs, legal representatives, successors and assigns.

  11.   Amendment.

     No amendment, modification, waiver or release of or under this Agreement
will be effective unless evidenced by an instrument in writing signed by each of
the Company and the Participant.

  12.   Governing Law.

     This Agreement shall be governed by and construed in accordance with the
laws of the State of Ohio, without regard to principles of conflict of laws.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

     
 
  OM GROUP, INC.
 
   
 
  By                                                                         
 
   
 
  PARTICIPANT
 
   
 
   
 
  [Name]

- 5 -



--------------------------------------------------------------------------------



 



EXHIBIT A
Performance Criteria and Performance Period

- 6 -